Title: To James Madison from James Ogilvie, August 1816
From: Ogilvie, James
To: Madison, James



Philadelphia August 1816.

I take the liberty, my dear Sir, to transmit for your perusal, a sort of synopsis of a book which will shortly make its appearance.
He must have stouter nerves than mine, who in an age, like this, can provoke the attention & await the decision of the august & penetrating awarders of literary justice, without apprehension & awe.
But I have arrived somewhat abruptly & unpreparedly, at a stage, in the prosecution of my enterprise, When farther success becomes hopeless, or naught without the acquisition of some share of reputation as a philosophical enquirer & author.  Recede I will not, stand still I cannot; I therefore must go on: And on I will go: Cheer’d by the retrospect of past success & "attended by the strong-siding champion Conscience", & gladly welcome the smile of "white handed hope, That hovering angel girt with golden wings".  With a cordial wish that the bright & serene sunset of your political career, may be followed by a long twilight of philosophical leisure, & domestic felicity & a night of the sweetest sleep I am with profound respect, & The most heart-felt esteem one of the millions of your friends

James Ogilvie

